Citation Nr: 0924203	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1971, with service in the Republic of Vietnam from January 
1968 to December 1968.  His awards and decorations include 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When this case was before the Board in February 2005, it was 
decided in part and remanded in part.  While the case was in 
remand status, the Veteran's appeal for service connection 
for hypertension was resolved by a November 2008 rating 
decision granting service connection for the disability.

Initially, the Board notes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court 
concluded that the veteran's claim for benefits based on PTSD 
encompassed benefits based on an anxiety disorder and/or a 
schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which 
the Veteran was seeking VA benefits may have been caused by 
an anxiety and/or schizoid disorder.  The Court reasoned 
that, "the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction his mental condition, whatever that is, causes 
him."  Clemons v. 23 Vet. App. at 5.

However, in the instant case, although the Veteran filed a 
claim to reopen a previously denied claim of service 
connection for PTSD, the Board does not find that such a 
claim encompasses a claim to reopen the Veteran's previously 
denied claim of service connection for schizoaffective 
disorder.  The record reflects that the Veteran has 
previously been denied service connection for both PTSD and 
schizoaffective disorder.  However, in his October 2001 
claim, the Veteran specifically requested service connection 
for PTSD, citing the fact that he was exposed to in-service 
stressors that caused him to have psychiatric problems.  In 
light of this, the Board finds that the Veteran's claim to 
reopen a previously denied claim for PTSD can not be 
reasonably construed to encompass a claim to reopen a 
previously denied service connection claim for 
schizoaffective disorder.  Thus, the Board does not have 
jurisdiction over the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for 
schizoaffective disorder.  If the Veteran does desire to 
reopen his claim for service connection for schizoaffective 
disorder, he should so inform the RO, which should respond 
appropriately to the claim to reopen.


FINDING OF FACT

The Veteran has not had PTSD at any point during the pendency 
of this claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in October 2001 and March 2005.  Although the Veteran 
was not provided adequate notice with respect to the matter 
decided herein until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also acknowledges that the Veteran has not been 
provided notice with respect to the disability-rating or 
effective-date element of this claim.  As explained below, 
the Board has determined that service connection is not 
warranted for PTSD.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded several VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A recent 
amendment of this section relates to claims based on a 
diagnosis of PTSD in service.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for PTSD.  The Board notes 
the Veteran's combat service and his award of the Purple 
Heart for an injury received as the result of hostile action 
in August 1968.  However, the evidence does not reflect that 
the Veteran has had PTSD at any point during the pendency of 
his claim.

Service treatment records indicate no diagnosis of PTSD.  The 
record of a March 1970 psychiatric evaluation performed in 
connection with disciplinary proceedings indicates that a 
review of the Veteran's history revealed no indication of a 
psychiatric disorder that would prevent administrative 
action, and no disqualifying mental defects that would 
warrant disposition through medical channels.  In August 
1970, the Veteran sought treatment for a tension headache and 
indicated that he had a tension problem.  On his January 1971 
separation examination, the Veteran's psychiatric status was 
found to be normal.

The post-service medical records reflect extensive 
psychiatric treatment.  The earliest record of post-service 
psychiatric treatment is dated in June 1974 and indicates 
that the Veteran reported receiving psychiatric treatment for 
the first time the year before.  The Veteran was hospitalized 
from January 1985 to March 1985, and from January 1986 to 
February 1986, with a diagnosis of schizoaffective disorder.  
On an October 1986 VA examination, the Veteran was diagnosed 
as having schizoaffective disorder.  In a 1986 VA social 
services examination, the Veteran denied any problems related 
to his Vietnam experience, and it was noted that he did not 
feel that he suffered from PTSD.  

The medical treatment records primarily show diagnoses of 
psychiatric disorders other than PTSD.  Specifically, the 
record contains consistent diagnoses of schizoaffective 
disorder.  However, the Board notes that there is some 
medical evidence containing diagnoses of PTSD.

A November 2001 VA progress note indicates a diagnosis of 
PTSD due to Vietnam stressors.  On that examination, the 
Veteran reported seeing action, witnessing the killing of 
others, and being wounded.  He also stated that the 
experiences that he had in Vietnam did not continue to bother 
or upset him today, although it was noted that the Veteran's 
spouse jumped in to contradict what her husband said.  The 
Veteran denied flashbacks, nightmares, or intrusive thoughts 
about Vietnam.  His wife stated that when the Veteran did not 
take his medication, he "play[ed] war."  It was noted that 
on questioning the Veteran reluctantly admitted that some 
people thought he had PTSD.

A letter dated in December 2001 from the Veteran's private 
physician, Dr. B., indicates that the Veteran had been 
treated by Dr. B. since May 1996.  In the letter, Dr. B. 
indicated that the Veteran had given a, "history of his 
psychiatric problems that he says have stemmed from the time 
he spent" in Vietnam, and that the Veteran felt that he had 
been suffering from PTSD since then.  Dr. B. stated that some 
of the Veteran's traumatic experiences at the time were from 
all the deaths, injuries, and horrors of war.  Dr. B. also 
stated that the Veteran said that he kept drinking after 
discharge and experienced other antisocial behavior, 
aggressiveness, and hospitalizations, and that he felt he was 
continually fighting the war for many years.

Also, the report of a VA social survey of the Veteran 
conducted in March 2002 indicates a diagnosis of PTSD.  At 
the time of the social survey, the Veteran reported that 
during service he was in combat every day, was subject to 
mortar rounds and gunfire, regularly fired an M-16 and killed 
enemy soldiers, and once saw a dead Viet Cong with half of 
his head blown off while still holding a cigarette.  The 
Veteran was noted to tremble when he spoke about his combat 
experiences.  He reported seeing soldiers burning down houses 
and beating Vietnamese people, and he was noted to become 
tearful as he was telling these details.  He reported that he 
was regularly subject to small arms fire including one 
incident when he was shot while going to the bathroom, where 
he had taken a piece of shrapnel in the left shoulder.  He 
also stated that he began to drink very heavily and use drugs 
during his tour, that he had a difficult adjustment upon his 
return to the States, and that he had a number of courts-
martial and disciplinary actions against him.  The Veteran 
reported having problems after the military, drinking 
heavily, getting into car crashes and fist fights, and that 
he tried to kill himself in 1971.  It was noted that the 
Veteran had a labile affect in his interview, that he 
appeared to have endured significant combat trauma, including 
witnessing death, harm, and fear of dying, and that his 
adjustment immediately after and in the years that followed 
could only be characterized as poor, with him barely being 
able to cope.  It was noted that, considered in total, the 
Veteran was assessed to be suffering from lasting PTSD.

However, the Veteran has been afforded three VA mental 
examinations since February 1996, each including a review of 
the claims folders.  All three examination reports indicate 
that the Veteran does not have PTSD. 

The Veteran was afforded a VA examination February 1996.  At 
the time of examination, the Veteran reported being wounded 
with a small piece of shrapnel to the shoulder, and described 
the typical exposure to combat experiences in Vietnam, 
including fire fights, mortar and rocket attacks, and small 
arm fire.  He reported that he began to drink very heavily 
and use drugs in Vietnam, and that his behavior continued 
subsequent to his return from Vietnam such that he had a 
number of disciplinary actions taken against him.  The 
Veteran reported continuing to use alcohol excessively until 
about the mid 1980s or early 1990s.  It was noted that the 
Veteran did not feel that there was much relationship between 
his military experience and his psychiatric problems by his 
own admission, although it was noted that his wife clearly 
was trying to make a case for the fact that his acute 
psychotic relapses, which had generally occurred in the past 
because of alcohol abuse or noncompliance in medication, were 
in fact instances of PTSD, since at such times he became very 
paranoid, aggressive, and militaristic, such as marching 
around, checking perimeters, and running drills.  It was 
noted that when he was not acutely psychotic, none of this 
behavior was evident, and that the Veteran had absolutely no 
complaints whosoever that were consistent with PTSD.

The examiner stated that although it was the Veteran's wife's 
contention that the Veteran's explosive anger and military 
flashbacks were in fact instances of PTSD, the evidence 
suggested that they were mere acute psychotic exacerbations 
of his underlying paranoid schizophrenic illness.  The 
examiner also stated that the Veteran did have mood swings 
and some depression along the lines of a schizoaffective 
disorder, that the Veteran denied any difficulty with 
nightmares or any difficulty with sleep or with appetite, and 
that aggressiveness was only apparent when he was acutely 
psychotic.  It was noted that that the overall clinical 
impression was one of a chronic schizoaffective disorder with 
periodic depressive bouts as well as continuing in paranoid 
delusional thinking.  The examiner noted that the Veteran had 
psychotic relapses, during which his behavior had become 
erratic, aggressive, and to some extent military preoccupied, 
but that the examiner did not find sufficient evidence to 
justify a diagnosis of PTSD by the Veteran's own admission 
and by his admission over the years in various settings and 
to various examiners.

The examiner opined that based on a review of the available 
medical records and the conducted clinical examination, 
within a reasonable degree of scientific and professional 
certainty, the Veteran suffered from chronic, severe 
schizoaffective disorder.  The examiner did not find 
sufficient evidence of PTSD in terms of symptomatology to 
justify that label at the time.  The examiner stated that the 
Veteran was clearly a paranoid and depressive type 
schizophrenic person who admitted psychotic episodes and 
relapses that could become military-preoccupied, but that 
these came as part and parcel of the psychotic 
decompensation, and that there was insufficient evidence to 
justify a separate or distinct episode of PTSD.

The Veteran was afforded another VA examination in March 
2002.  The examiner noted that the claims files were 
reviewed.  The examiner also noted that the record indicated 
that divalproex had made a wonderful difference for the 
Veteran, which would point towards primary schizoaffective 
disorder rather than primary PTSD.  It was furthermore noted 
that the Veteran gave very little current symptomatology 
about ongoing problems that resulted from his Vietnam tour, 
but that he did talk about seeing dead people while in 
Vietnam.  The Veteran stated that he did not see dead bodies 
often, but that he did see an enemy soldier get shot in the 
head and that this was upsetting to him.  The Veteran 
reported being wounded on one occasion when he had very small 
shrapnel enter his left shoulder area, and the he did not 
need any treatment other than the field medic putting some 
alcohol on the wound.  The Veteran's wife talked about the 
Veteran getting into some physical altercations over the 
years, and that he purposely burned himself with hot water in 
1975, which required numerous surgeries.

The VA examiner noted that the Veteran was seen for a one 
time VA evaluation in November 2001, where he was diagnosed 
as having PTSD, but that the diagnosis was not consistent 
with the other prior medical evidence.  The examiner 
indicated that the Veteran had not shown consistent clinical 
symptomatology with having PTSD, and that the medical 
evidence clearly indicated that primary schizoaffective 
disorder had been the primary diagnosis and the focus of 
treatment over the years.  The examiner noted that the 
Veteran was not tearful at all through the examination, that 
he did not show any aggressiveness, and that his thought 
content was not focused on his Vietnam experiences.  The VA 
examiner diagnosed the Veteran as having schizoaffective 
disorder, currently in partial remission, which appeared to 
have started after he came back from Vietnam.  The examiner 
noted that the Veteran did not appear to show current 
features of any primary anxiety disorder, including PTSD, and 
that while there was no question that the Veteran served in 
Vietnam he did not have classic PTSD symptomatology.  The 
examiner stated that in the interim the Veteran had episodes 
that were described over the history of schizoaffective 
disorder condition, which appeared to be related to that 
primary schizoaffective disorder condition.  The examiner 
opined that the Veteran appeared to have a primary 
schizoaffective disorder complicated by alcohol dependence 
over the years, that he did not appear to have PTSD, and that 
he had never shown features of PTSD regularly over time.

The Veteran was given a third VA examination in December 
2006.  The VA examiner reviewed the record, including the 
reports of the Veteran's previous VA examinations.  The 
examiner noted that although the Veteran had been diagnosed 
as having PTSD by a few providers, the noted providers were 
not continuously treating the Veteran and did not have 
extensive contact with him, and that the diagnosis of PTSD 
was made in the absence of a specific stressor as cited by 
the Veteran.  The examiner also noted that the clear majority 
of the treatment notes unequivocally supported a primary Axis 
I diagnosis of schizoaffective disorder and that treatment 
notes were consistent, even across providers, documenting 
fixed and longstanding delusions.  

The VA examiner questioned the Veteran regarding specific 
stressful and traumatic events.  The Veteran referred to the 
Tet Offensive, but did not relate any particular stressful or 
traumatic events, despite being prompted several times.  The 
Veteran also talked about being in the field and worrying 
about being overrun.  He stated that guard duty was 
stressful, and that seeing people shot was traumatic.  The 
Veteran also mentioned witnessing a Vietnamese soldier having 
half of his skull blown off while smoking a cigarette, and 
the VA examiner noted that this particular report was 
documented in previous VA examinations.  It was noted that 
the Veteran did not spontaneously offer the fact that he was 
wounded by shrapnel in Vietnam.  The examiner prompted the 
Veteran for specifics of the incident.  

The VA examiner noted that, psychiatrically, the Veteran's 
history was quite extensive.  It was noted that when queried 
about specific problems or symptoms related to his military 
service time, the Veteran reported that he had no symptoms or 
problems, and he referred to incidents in the past where his 
behavior was aggressive and scared his current wife.  His 
wife stated that there was an incident where the Veteran 
started "playing war" at home, and it was noted that it 
appeared from prior treatment notes that this occurred in the 
context of a decompensation.  The VA examiner stated that the 
Veteran did not meet the Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV),criteria for a 
diagnosis of PTSD either in terms of citing a valid criterion 
A stressor, or presenting a full constellation of symptoms 
necessary for this diagnosis.  It was noted that as in 
previous examinations the Veteran was vague in his statements 
of being in "major campaigns" without citing a specific and 
valid Criterion A stressor.  It was noted that the Veteran 
had received the Purple Heart Medal for shrapnel injuries 
incurred during his deployment to Vietnam, that the Veteran 
did not spontaneously offer this incident as a stressor, and 
that even with prompting the Veteran was not able to relate 
specific details of this incident that would meet the 
Criterion A per the DSM IV.

The Veteran was diagnosed as having chronic schizoaffective 
disorder.  The examiner noted that the Veteran was consistent 
in his previous VA examinations and current examination in 
denying any significant symptoms and problems that he related 
to Vietnam and also in not providing a specific Criterion A 
stressor.  The examiner stated that treatment notes 
unequivocally supported a primary diagnosis of 
schizoaffective disorder with periods of decompensation 
during which the Veteran became aggressive or paranoid, and 
that treatment records also documented a longstanding fixed 
delusion.  The examiner furthermore stated that the Veteran's 
current psychiatric symptoms were unrelated to his military 
service time.  

After weighing the evidence of record, the Board finds the 
medical evidence indicating that the Veteran does not have 
PTSD to be more compelling than the medical evidence 
indicating that he does.

The February 1996, March 2002, and December 2006 VA 
examinations all included a review of the record, whereas the 
November 2001 VA progress note, December 2001 letter of Dr. 
B., and March 2002 VA social survey do not indicate any such 
review.  Such review of the record provided many of the bases 
of the VA examiners' opinions.  In addition to diagnosing the 
Veteran as having schizoaffective disorder, the February 
1996, March 2002, and December 2006 VA examiners each 
explicitly denied the presence of PTSD in the Veteran, 
pointing to both the absence of clinical PTSD symptomatology 
based on objective examination and the Veteran's own reports, 
and the extensive medical record of treatment for 
schizoaffective disorder rather than PTSD.

The VA examiners furthermore cited specific examples from the 
record to support their opinions that the Veteran suffered 
from schizoaffective disorder rather than PTSD.  The March 
2002 VA examiner noted that divalproex had made a big 
difference in the Veteran's psychiatric condition, which 
pointed towards primary schizoaffective disorder rather than 
primary PTSD.  The March 2002 VA examiner also noted that the 
medical evidence clearly indicated that primary 
schizoaffective disorder had been the primary diagnosis and 
focus of treatment over the years, and that the Veteran did 
not appear to have the features of PTSD regularly over time.  
The December 2006 examiner likewise noted that the clear 
majority of the treatment notes unequivocally supported a 
primary diagnosis of schizoaffective disorder, and that 
treatment notes were consistent, even across providers, in 
documenting fixed and long standing delusions.

Moreover, the VA examiners explained, based on the record, 
why they disagreed with the diagnoses of PTSD.  The March 
2002 VA examiner noted the diagnosis of PTSD on the one time 
VA evaluation of the Veteran in November 2001, and explained 
that the diagnosis was not consistent with the other prior 
medical evidence.  Likewise, the December 2006 VA examiner, 
after reviewing the record, noted that although the Veteran 
had been diagnosed as having PTSD by a few providers, the 
noted providers were not continuously treating the Veteran or 
having extensive contact with the Veteran, and that the 
diagnosis of PTSD was made in the absence of a specific 
stressor cited by the Veteran.  Furthermore, each VA examiner 
noted periods of unusual behavior of the Veteran, including 
aggressive, paranoid, or militaristic behavior, but 
identified such episodes as psychotic decompensation typical 
of schizoaffective disorder rather than PTSD.

In contrast, the November 2001 VA progress note, December 
2001 letter of Dr. B., and March 2002 VA social survey do not 
indicate any review of the claims folders or other relevant 
records, do not explain the Veteran's extensive treatment for 
schizoaffective disorder rather than PTSD, and do not address 
the adequacy of the VA examinations.  Furthermore, the Board 
notes that the only medical evidence provided by a treating 
physician of the Veteran indicating that the Veteran had PTSD 
is the letter of Dr. B.  However, Dr. B. was noted in the 
letter to be a specialist in endocrinology and metabolism 
rather than psychiatry, and most of Dr. B.'s letter is a 
repetition of the Veteran's own reported history and 
opinions.  In this regard, the Board notes that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LaShore v. Brown, 8 
Vet. App. 406, 409 (1995).

For the reasons discussed above, the Board concludes that the 
preponderance of the evidence establishes that the Veteran 
has not had PTSD at any point during the pendency of this 
claim.  Accordingly, his claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


